MEMORANDUM **
Simon Karapetyan, a native of Russia and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and deny the petition for review.
Substantial evidence supports the IJ’s finding that there was no showing of persecution on account of a protected ground. See 8 U.S.C. § 1101(a)(42)(A).
The government’s request for additional briefing is denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.